OCOOO\IO)U'l-LOJ|\J-\

l\)l\)[\)_\_\_\_\A._\-\_\_\A

 

UN|TED STATES D|STR|CT COURT
D|STR|CT OF NEVADA

UN|TED STATES OF Al\/lERlCA,

P|aintiff, Case No. 2:96-cr-00085-LDG (PAL)
v. ~ OME_B
CHUNG WONG,

Defendant.

 

 

The defendant, Chung Wong a/k/a Chung inn Louie, moves to terminate and
release judgment lien (ECF No. 468). The United States opposes the motion (ECF No.
469). The Court Wil| deny the motion.

Citing to 18 U.S.C. 3613(b), the defendant asserts that the liability to pay a fine
terminates twenty years from the entry of judgment The defendant ignores, however, that
§3613(b) provides that “[t]he liability to pay a fine shall terminate the later of 20 years from
the entry of judgment or 20 years after the release from imprisonment of the person fined,
or upon the death of the individual fined” (emphasis added). The defendant notes that the
judgment Was entered April 1, 1997, more than 20 years ago. The defendant, however,
neither identifies the date he Was released from imprisonment nor establishes that such

date occurred prior to the entry ofjudgment. As noted by the United States, the defendant

 

OCO®\ICDU'l-PO)I\J-\

NI\)N[\)|\)[\).A_\__\_\A__\_\_\_\_\
BUT-POJI\J-¥O(OO)\IO)U`l-LOJNA

 

Was released from custody on or about October 25, 2002, a date Which is after the entry of
judgment Accordingly, the lien has not terminated pursuant to §3613(b) as 20 years have
not elapsed subsequent to the defendant’s release from imprisonment, Which Was later
than the entry ofjudgment. Therefore,

THE COURT ORDERS that Defendant’s l\/lotion to Terminate and Release
Judgment Lien (ECF No. 468) is DEN|ED.

DATED this ?\-é? day of February, 2019.
//ll/ ‘)QM

Lloyd D. Georg e
United States District Judge

 

